Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 04 May 2020.
In the Amendment dated 04 May 2020, the following occurred: Claims 1, 3, 5, 7, 13, and 17 have been amended; Claims 4, 6, 14, 15, and 19 have been cancelled; Claim 21 is new.
Claims 1, 3, 5, 7-13, 16, 17, 20, and 21 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 May 2020 has been entered.

	



Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 17 November 2016.

Claim Objections
Claims 1, 13, and 17 are objected to because the “and” in the “obtaining a threshold grade” limitation is in the incorrect location (Claims 1 & 13). This is not the next-to-last limitation of the claim. Similarly, an “and” is missing from the “determining a conflict…” limitation (Claims 1, 13, and 17), which is the next-to-last limitation of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-13, 16, 17, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, system, or Computer Readable Medium (CRM) for minimizing errors in prescription medication dispensing.
obtaining a prescription of a medication for a patient; obtaining a patient profile associated with the patient; obtaining medication details for the medication; obtaining biometric data associated with a patient; displaying to the patient the medication details; determining a grade for the prescription based on the medication details, the patient profile, and the biometric data, obtaining a threshold grade, forwarding the prescription to a medication dispenser based upon the grade for the prescription being above the threshold grade, determining a scheduled activity of the patient based on analyzing an application associated with a user device, determining a conflict between the medication details for the medication and the schedule event of the patient, and generating an alert for the patient based at least in part on the conflict, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a method implemented by a processor, a system including a server and a processor, or a CRM executable by a processor, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the server/processor/CRM, this claim encompasses a person obtaining and outputting information related to a medication for a patient. The Examiner notes that “method of organizing human activity” includes a person' s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a server that implements the identified abstract idea. The additional elements of a processor [Spec. Para. 0062], a server having a processor [Spec. Para. 0036], and a computer readable storage medium [Spec. Para. 0058] are not exclusively described by the applicant and are recited at a high-level of generality (i.e., a computer or computer components performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the two additional elements of (1) displaying information on a user device, (2) forwarding information to a medication dispenser, (3) receiving data from a biometric sensor and (4) displaying information on second device. Each of these displaying steps are recited at a high level of generality (i.e., as a general means of displaying data) and amounts to outputting data, which is a form of extra-solution activity. The receiving and forwarding steps represent the receipt or transmission of data which is also a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) displaying information on a user device, (2) forwarding information to a medication dispenser, (3) receiving data from a biometric sensor and (4) displaying information on second device were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network (i.e., displaying data, forwarding data, receiving data) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, prior art of record evidences that displaying data on one or more devices is well-understood, routine, and conventional in the art (see Rashid at Fig. 6, Para. 0045; Rheault at Fig. 2, 4C, Para. 0030). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 3, 5, 7-12, 16, 20, and 21 are similarly rejected because, when evaluated either alone or in an ordered combination, they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Dependent claim(s) 5, 12 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7-13, 16, 17, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, 17, and 21 recite (Claim 1 being representative) “forwarding the prescription to a medication dispenser based upon the grade for the prescription being above the threshold grade.” The claim is indefinite because it is unclear if the “forwarding” step is required to occur. The claim requires forwarding based on whether the grade for the prescription is above the threshold grade; however, a comparison between the grade and the threshold grade was never determined rendering it unclear 
Claims 1, 13, and 17 recite “the schedule event.” This lacks antecedent basis. The Examiner interprets this to recite “the scheduled activity.”
By virtue of their dependence from Claim 1, 13, or 17, this basis of rejection also applies to dependent Claims 3, 5, 7-12, 16, 20, and 21.
Claim 11 recites “displaying, by the first device,….” The claim is indefinite because it is unclear what “the first device” is referring to. This feature was deleted by amendment. It is assumed that this is referring to the user device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 7,10-13, 16, 17, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kulawiec (U.S. Pre-Grant Patent Publication No. 2013/0085767) in view of Ghouri et al. (U.S. Pre-Grant Patent Publication No. 2016/0357929) in view of Nockley (U.S. Pre-Grant Patent Publication No. 2013/0090947) in view of Rheault et al. (U.S. Pre-Grant Patent Publication No. 2019/0279182).

REGARDING CLAIM 1
Kulawiec teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing, the method comprising:
obtaining, by a processor, a prescription of a medication for a patient; [Fig. 7, Para. 0024, 0025 prescription data of medication obtained.]
obtaining, by the processor, medication details for the medication; and [Fig. 7, Para. 0035, 0039, 0090 teaches receiving medication information at a treatment management device having a processor.]
a user device of the patient, [Para. 0014, 0017 teaches a mobile electronic device operated by the patient.]
displaying to the patient, on the user device, the medication details [Fig. 9, Para. 0019, 0040, 0043 treatment regimen displayed.]
determining a scheduled activity of the patient based on analyzing an application associated with the user device; [Kulawiec at Para. 0017, 0045, 0049 teaches identifying an event (schedule activity) in a calendar app of a patient device.] 
determining a conflict between the medication details for the medication and the schedule event of the patient; [Kulawiec at Para. 0049 teaches identifying a conflict between a treatment event and the event.]
generating an alert for the patient based at least in part on the conflict. [Kulawiec at Para. 0049 teaches that the patient is prompted (an alert) to resolve the conflict.]
Kulawiec may not explicitly teach
obtaining, by the processor, a patient profile associated with the patient;
obtaining, […], biometric data associated with the patient; 
determining a grade for the prescription based on the medication details, the patient profile, and the biometric data;
obtaining a threshold grade; and
Ghouri at Para. 0016, 0027, 0028,033, Claim 21 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to collect various data related to a patient and to determine a risk score for drug-drug interactions from this data
obtaining, by the processor, a patient profile associated with the patient; [Ghouri at Para. 0027 teaches that the health insurance provider computer receives treatment, disease/condition, and/or treatments for a patient (a patient profile).]
obtaining, […], biometric data associated with the patient; [Ghouri at Para. 0028, Claim 2 teaches that data used in developing the score is “a patient’s body weight” (biometric data) that is received from an insurance provider.]
determining a grade for the prescription based on the medication details, the patient profile, and the biometric data. [Ghouri at Para. 0028, 0033 teaches utilizing the patient data (including patient weight data) and drug data (the data of Kulawiec) to determine a risk score (a grade for the prescription) for drug-drug interactions (hereinafter “DDI”).]
obtaining a threshold grade; and [Ghouri at Para. 0028 teaches that a score alert value (a threshold grade) is set.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the treatment event scheduling and display system of Kulawiec to collect various data related to a patient and to determine a risk score for drug-drug interactions from this data as taught by Ghouri, with the motivation of reducing serious drug interactions that could worsen a patient’s condition (see Ghouri at Para. 0003).
Kulawiec/Ghouri may not explicitly teach
forwarding the prescription to a medication dispenser based upon the grade for the prescription being above the threshold grade;
Nockley at Fig. 5B, 8, Para. 0046, 0052, 0053 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to determine whether a negative/severe DDI is present and display a prescription to a pharmacist accordingly
forwarding the prescription to a medication dispenser based upon the grade for the prescription being above the threshold grade; [Nockley at Fig. 5B, 8, Para. 0046, 0052 teaches determining whether a negative/severe DDI is present with respect to a patient (the risk score meeting the alert value of Ghouri) and issuing an alert accordingly. Nockley at Para. 0046, 0053 teaches prescription is displayed to a pharmacist if a severe DDI is not determined.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the treatment event scheduling and display system of Kulawiec having the collection of various data related to a patient and determination of a risk score for drug-drug interactions from this data of Ghouri to determine whether a negative/severe DDI is present and display a prescription to a pharmacist accordingly as taught by Nockley, with the motivation of decreasing potential DDIs (see Nockley at Para. 0003, 0005).
Kulawiec/Ghouri/Nockley may not explicitly teach
from a biometric sensor associated with a user device of the patient
Rheault at Para. 0022 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to collect biometric data from a weight scale
from a biometric sensor associated with a user device of the patient [Rheault at Para. 0022 teaches receiving patient biometric data (the weight data of Ghouri) from a weight scale (a biometric sensor) associated with a patient Kiosk (a user device of the patient; the mobile device of Rashid).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the treatment event scheduling and display system of Kulawiec having the collection of various data related to a patient and determination of a risk score for drug-drug interactions from this data of Ghouri having the determination of whether a negative/severe DDI is present and display a prescription to a pharmacist accordingly of Nockley to collect biometric data from a 

REGARDING CLAIM 3
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claim 1. Kulawiec/Ghouri/Nockley/Rheault further teaches
further comprising displaying to the patient, by the user device, […information…] for the prescription. [Ghouri at Para. 0028, 0029, 0031 teaches displaying an alert to patient on the patient device.]
Kulawiec/Ghouri/Nockley/Rheault may not explicitly teach displaying the grade; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine display of an alert containing information of Ghouri with the determined risk score of Ghouri since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the determined risk score of Ghouri (see Ghouri at Para. 0028) for the alert displayed on the patient device of Ghouri (see Ghouri at Para. 0028, 0029, 0031). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 5
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claim 1. Kulawiec/Ghouri/Nockley/Rheault further teaches
further comprising rejecting the prescription based upon the grade for the prescription being below the threshold grade. [Nockley at Fig. 14, Para. 0053 teaches that a “Do Not Fill” alert is determined (interpreted as rejecting the prescription) based upon the severity of the DDI (the risk score meeting the alert value of Ghouri).] 

REGARDING CLAIM 7
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claim 1. Kulawiec/Ghouri/Nockley/Rheault further teaches
further comprising receiving, by the processor, filled prescription data from the medication dispenser comprising medication attributes about a filled prescription. [Ghouri at Para. 0021, 0030, 0041 teaches that when a prescription claim is submitted for a filled prescription filled at a pharmacy, that data is added to the database by the health insurance provider computer,]




REGARDING CLAIM 10
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claim 1. Kulawiec/Ghouri/Nockley/Rheault further teaches
wherein the patient profile comprises a patient medication profile. [Ghouri at Para. 0027 teaches that the patient information includes previous and current prescriptions written (a medication profile, see Spec. Para. 0046).]

REGARDING CLAIM 11
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claim 1. Kulawiec/Ghouri/Nockley/Rheault further teaches
determining one or more warnings based on the medication details and the patient profile; [Ghouri at Para. 0027, 0029 teaches that an alert (warning) is based on the patient information and the particular medication information (the monograph of Rashid).]
displaying, by the first device, the one or more warnings to the patient; and [Ghouri at Para. 0029, 0031 teaches that an alert is sent to the patient device in the form of an email, which is interpreted to be displayed.]
displaying, by a second device, the one or more warnings to a medication dispenser. [Ghouri at item 36, fig. 2, Para. 0031, 0038, 0043 teaches that the alert is sent electronically to the pharmacy computer in the form of an email, which is interpreted to be displayed.]

REGARDING CLAIM 12
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claim 1. Kulawiec/Ghouri/Nockley/Rheault further teaches
wherein the grade for the prescription comprises at least one of a numerical grade, a letter grade, or a color-coded grade. [Ghouri at Para. teaches that the risk score is a numerical score.]

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 1, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 11, respectively, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 11.

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 1, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 20
.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kulawiec (U.S. Pre-Grant Patent Publication No. 2013/0085767) in view of Ghouri et al. (U.S. Pre-Grant Patent Publication No. 2016/0357929) in view of Nockley (U.S. Pre-Grant Patent Publication No. 2013/0090947) in view of Rheault et al. (U.S. Pre-Grant Patent Publication No. 2019/0279182) in view of Rashid (U.S. Pre-Grant Patent Publication No. 2014/0114470).

REGARDING CLAIM 8
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claims 1 and 7. Kulawiec/Ghouri/Nockley/Rheault may not explicitly teach
wherein the medication attributes comprise an image. 
Rashid at Para. 0016 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to identify information/monograph data that includes an image of the medication
wherein the medication attributes comprise an image. [Rashid at Para. 0016, 0034, 0060 teaches that identifying information/monograph includes an image of the medication.] 
prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the treatment event scheduling and display system of Kulawiec having the collection of various data related to a patient and determination of a risk score for drug-drug interactions from this data of Ghouri having the determination of whether a negative/severe DDI is present and display a prescription to a pharmacist accordingly of Nockley having the collection of biometric data from a weight scale of Rheault to identify information/monograph data that includes an image of the medication as taught by Rashid, with the motivation of reducing medication errors (see Rashid at Para. 0002). 

REGARDING CLAIM 9
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claims 1 and 7. Kulawiec/Ghouri/Nockley/Rheault may not explicitly teach
wherein the medication attributes comprise at least one of a color, a shape, and a weight. 
Rashid at Para. 0016, 0034, 0060 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to identify information/monograph data that includes an image of the medication
wherein the medication attributes comprise at least one of a color, a shape, and a weight. [Rashid at Para. 0016, 0034, 0060 teaches that identifying information/monograph includes an image of the medication which necessarily includes a shape.]
prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the treatment event scheduling and display system of Kulawiec having the collection of various data related to a patient and determination of a risk score for drug-drug interactions from this data of Ghouri having the determination of whether a negative/severe DDI is present and display a prescription to a pharmacist accordingly of Nockley having the collection of biometric data from a weight scale of Rheault to identify information/monograph data that includes an image of the medication as taught by Rashid, with the motivation of reducing medication errors (see Rashid at Para. 0002). 

Claim(s) 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kulawiec (U.S. Pre-Grant Patent Publication No. 2013/0085767) in view of Ghouri et al. (U.S. Pre-Grant Patent Publication No. 2016/0357929) in view of Nockley (U.S. Pre-Grant Patent Publication No. 2013/0090947) in view of Rheault et al. (U.S. Pre-Grant Patent Publication No. 2019/0279182) in view of Kozic et al. (U.S. Pre-Grant Patent Publication No. 2004/0172289).

REGARDING CLAIM 21
Kulawiec/Ghouri/Nockley/Rheault teaches the claimed computer-implemented method for minimizing errors in prescription medication dispensing of Claims 1 and 5. Kulawiec/Ghouri/Nockley/Rheault further teaches
forwarding the prescription to a […] based on the grade for the prescription being less than the threshold grade; [Nockley at Fig. 5B, 8, Para. 0046, 0052 teaches determining whether a negative/severe DDI is present with respect to a patient (the risk score meeting the alert value of Ghouri). Nockley at Para. 0052, 0053 teaches that if a severe DDI is determined (interpreted as being less that a threshold, which is not defined) the prescription information is transmitted (forwarded) to a healthcare provider.]
Kulawiec/Ghouri/Nockley/Rheault may not explicitly teach
receiving a verification from the […] responsive to forwarding the prescription to the […]; and
forwarding the prescription to the medication dispenser based on the verification.
Kozic at 0010-0012, 0021, 0022 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive a prescription verification and to send the verified prescription to a staff member
receiving a verification from the […] responsive to forwarding the prescription to the […]; and [Kozic at Para. 0010-0012 teaches that a prescription is sent to a healthcare provider (the transmitted data of Nockley) at a second site for verification.] 
forwarding the prescription to the medication dispenser based on the verification. [Kozic at Para. 0021, 0022 teaches that a staff member (medication dispenser) fills the prescription based on the verification (interpreted as forwarding the prescription to the staff member).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the treatment event scheduling and display system of Kulawiec having the collection of various data related to a patient and 
Kulawiec/Ghouri/Nockley/Rheault/Kozic may not explicitly teach that the healthcare provider is a prescriber; However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the physician of Nockley with teaching verification functionality of Kozic since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the pysician of Nockley (a prescriber; see Nockley at Para. 0064) for the healthcare provider of Kozic (see citations above). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Claim Objection
Regarding the objection to Claim 15, the Applicant has cancelled the claim rendering the objection moot.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1, 3-13, 15-17, and 19-20, the Applicant has cancelled Claims 4, 6, 14, 15, and 19 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Applicant respectfully notes that the recited "abstract idea" notated in the office action appears constructed to broadly track applicant's claims and does not fall within one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes). […] According to the Updated Guidelines, "Managing Personal Behavior" includes subject matter relating to social activities, teaching, and following rules or instructions. The subject matter listed above is not included in the present claims which feature managing prescriptions and minimizing errors by analyzing prescription and medication data against patient data including biometric data taken from the patient.
Regarding (a)
Applicant submits that the present claim features are not analogous to any of the enumerated cases or subject matter above as none of these cases are related to the dispensing of medication and/or the minimization of risk in the prescription process.
Regarding (b), the Examiner respectfully submits that the enumerated cases referred to by the Applicant are examples and are not limiting.
Accordingly, while the claims recite, inter alia, analysis of data obtained utilizing sensors or taken from a medication/patient profile, these analysis are being integrated into a practical application, namely, to an improved architecture for managing prescription dispensing and minimizing errors in prescribing to patients. The claimed systems and methods present a solution to a technical problem associated with medication management.
Regarding (c), the Examiner respectfully submits that there is no physical improvement to the technological environment to which the claim is confined (a well-known, general-purpose computer). The Applicant’s argued improvement may (or may not) be an improvement to the abstract idea of minimizing prescription errors; however, an improved abstract idea is still an abstract idea. Further, the Applicant has not identified nor can the Examiner find and technological problem that the claimed invention is solving.
As discussed previously herein, the claimed monitoring of biometric data associated with a patient during access to prescription dispensing and minimizing errors improves upon prescription management thus improving aspects of other technology over conventional systems and improvement to this technical field.
Regarding (d), the Examiner respectfully submits that monitoring received data and forwarding a prescription which may or may not minimize errors does not improve the computer or improve another technology or technical field. Note that the prescription is never received nor dispensed by the dispenser, not that this would be dispositive.  

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1, 3-13, 15-17, and 19-20, the Applicant has cancelled Claims 4, 6, 14, 15, and 19 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.	

Conclusion
Additional prior art mad of record though not relied upon is noted in the attached PTO-892 and particularly includes: 
US 2016/0163034 to Jacobs et al. that describes a system that verified that dispensed pills are in accord with a prescription based on collected information.
US 2002/0029223 to Rice et al. that describes access and display of interaction warnings based on patient information.
US 2017/0017774 to Skoda that describes dispensing medications to patient using a remote dispenser that is controlled based on rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626